Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the claims should not refer to “an anti- reflective layer” for the printable features.  The materials used are absorbers.  The claims should clearly describe - - anti-reflective absorber patterns formed in the anti-reflective absorber layer - -  which are “ printable features”  	
The absorber introduced in claim 1 is a different layer as evidenced for claim 8 and claim 1 should clearly describe the position of this – first absorber layer- -  between the “substrate” and the “multilayer stack” as well as the trench which makes it viewable from the “top-view perspective”.
In claim 2, “the absorber” is not part of the capping layer (see claim 8).  It may be that the applicant wishes to introduce - - non-printable features - - formed in the - -anti-reflective absorber layer- - .   
The applicant may have been trying to describe the nonprintable features formed in the anti-reflective absorber layer on the capping layer and the absorber formed directly upon the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,7-10,13 and 17-20 are rejected under 35 U.S.C. 102(a)(1)as being fully anticipated by Takai JP 2014-168019.
Takai JP 2014-168019 (machine translation attached) describes with respect to figure 1, a glass substrate (10) with a low reflectance layer of (20) TaN or TaO, a Mo/Si multilayered reflective layer (30), a Ru capping layer (40), a TaN(51)/TaO(52) absorber layer stack (50) where the TaO functions as an antireflection layer for the inspection light (It is not antireflective 

    PNG
    media_image1.png
    195
    274
    media_image1.png
    Greyscale


The frame/shielding/outside region outside of the trench (80)  is considered non-printable features and less than 80% of the printable area (70).

Claims 1,7-10,13 and 17-20 are rejected under 35 U.S.C. 102(a)(1)as being fully anticipated by Shioki et al. 20170263444.


Claims 1,7-10,13 and 17-20 are rejected under 35 U.S.C. 102(a)(1)as being fully anticipated by Watanabe et al. JP 2012-204708. 
Watanabe et al. JP 2012-204708 (machine translation attached)  teaches a substrate, coated with a light shielding film of diamond like carbon (DLC) or carbon rich silicon carbide (SiC), a reflective Mo/Si multilayer, a protective film of Ru or Si or oxide, nitride or oxynitrides of these and an absorption film of TaO, TaN and the like and a backside conductive film of Cr, Ta , or oxides, nitrides or oxynitrides of these [0009,0013-0014]. This mask blank is patterned using resists and etching as described at [0015-0017]. 


Claims 1-5,7-10,13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shioki et al. 20170263444, in view of Abe et al. JP 2012-049243.
Abe et al. JP 2012-049243 (machine translation attached) teaches in figure 1 a printable pattern (14) with adjacent sub-resolution auxiliary features (13) which are not printable. Figure 2 shows a printable square opening pattern (25) with four adjacent sub-resolution auxiliary opening features (26) which are not printable. Figure 6 shows a printable pattern (65) with adjacent sub-resolution auxiliary features (66) which are not printable, Figure 7 shows a printable square opening pattern (75) with four adjacent sub-resolution auxiliary features/openings (66) which are not printable. In example 1, the sub-resolution auxiliary is 50 nm x 600 nm [0065]. In example 2 a 100 nm square has four 70 nm x 120 nm sub-resolution auxiliary features spaced 60 nm [0068].  The auxiliary patterns are below the resolution limit of the system and do not form their own image, but improves the resolution of the main pattern and increasing/widening the depth of focus [0006-0007]
It would have been obvious to modify the EUV masks of Shioki et al. 20170263444 by forming known useful absorber patterns which include adjacent sub-resolution auxiliary features/openings to improve the resolution and depth of focus of the main patterns as taught by Abe et al. JP 2012-049243. Further, it would have been obvious to modify the resultant mask by replacing the Ru conductive layer with Ru-Rh alloys based upon the disclosure at [0098] of Shioki et al. 20170263444.

Claims 1-10,13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shioki et al. 20170263444, in view of Abe et al. JP 2012-049243 and Gallagher et al. 20190074186.

It would have been obvious to modify the EUV masks of Shioki et al. 20170263444 by forming known useful absorber patterns which include adjacent sub-resolution auxiliary features/openings to improve the resolution and depth of focus of the main patterns as taught by Abe et al. JP 2012-049243 and to form these auxiliary patterns with widths of less than 6 nm based upon the direction to less than 8 nm in Gallagher et al. 20190074186.  

Claim 1,7-11,13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takai JP 2014-0168019, in view of  Becker et al. 20070128528.
Becker et al. 20070128528 teaches antireflection (AR) layers 4,5,6 and 8 (1b), where 5 is an AR layer on the frontside of the substrate [0177-0202].  The AR layers are oxides, nitrides or oxynitrides of Si, Ge, B, Al, Ga, Hf or oxides of Ti, Zr, V, Nb, Ta, Cr, Mo, W, Mn, Fe, Ru, Co, Ni, Cu, Zn, Sn or mixtures of these [0073-0084]. The use of metals such as Ti, Zr, Hf, V, Nb, Ta, Cr, Mo, W, Mn, Fe, Ru, Co, Ni, Cu, Zn, Sn or nitrides or  oxynitrides of these. [0092]. The use of these in EUV mask is disclosed, including semitransparent layer of Ti, Zr, V, Nb, Ta, Cr, Mo, W, Mn, Fe, Ru, Co, Ni, Cu, Zn, Sn or mixtures of these which can also include N, O, C, B [0117-0144]. See figures 13a-c and example 5.  Which includes Al2O3/ TaON bilayer. 
	It would have been obvious to modify the EUV mask of Takai JP 2014-0168019 by replacing the TaN low reflectance layer with oxides or oxynitrides of Ru, Ti or Zr taught by Becker et al. 20070128528 with a reasonable expectation of forming a useful EUV photomask . 
Claim 1-5,7-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takai JP 2014-0168019, in view of  Becker et al. 20070128528, further in view of Abe et al. JP 2012-049243. 
It would have been obvious to modify the EUV mask of Takai JP 2014-0168019 by replacing the TaN low reflectance layer with oxides or oxynitrides of Ru, Ti or Zr taught by Becker et al. 20070128528 with a reasonable expectation of forming a useful EUV photomask based upon the equivalence of these with oxides and oxynitrides of Ta taught at [0092,0133,0130] and to known useful absorber patterns which include adjacent sub-resolution auxiliary features/openings to improve the resolution and depth of focus of the main patterns as taught by Abe et al. JP 2012-049243. 

Claim 1,7-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takai JP 2014-0168019, in view of  Becker et al. 20070128528, further in view of Fukugami JP 2014-107332. 
Fukugami JP 2014-107332 (machine translation attached) teaches with respect to figure 1, an EUV mask where the groove (11) entirely surrounds the image field (10). Figures 3 and 4 show a similar mask where the groove (11) does not completely surround the image area (10), but is interrupted by one or more bridges (13) to reduce defects due to charging/electrification. 
It would have been obvious to one skilled in the art to modify the EUV photomasks rendered obvious by the combination of Takai JP 2014-0168019 and Becker et al. 20070128528  . 
Claim 1-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takai JP 2014-0168019, in view of  Becker et al. 20070128528, further in view of Abe et al. JP 2012-049243 and Gallagher et al. 20190074186.
It would have been obvious to modify the EUV mask of Takai JP 2014-0168019 by replacing the TaN low reflectance layer with oxides or oxynitrides of Ru, Ti or Zr taught by Becker et al. 20070128528 with a reasonable expectation of forming a useful EUV photomask based upon the equivalence of these with oxides and oxynitrides of Ta taught at [0092,0133,0130] and to use known useful absorber patterns which include adjacent sub-resolution auxiliary features/openings to improve the resolution and depth of focus of the main patterns as taught by Abe et al. JP 2012-049243 and to form these patterns with widths of less than 6 nm based upon the direction to less than 8 nm in Gallagher et al. 20190074186.  
With respect to claim 16, it would have been obvious to modify the EUV mask of Takai JP 2014-0168019 by replacing the TaN low reflectance layer with Ru or  oxides or oxynitrides of Ru taught by Becker et al. 20070128528 with a reasonable expectation of forming a useful EUV photomask based upon the equivalence of these with oxides and oxynitrides of Ta taught at [0092,0133,0130] and to use known useful absorber patterns which include adjacent sub-resolution auxiliary features/openings to improve the resolution and depth of focus of the main patterns as taught by Abe et al. JP 2012-049243 and to form these auxiliary patterns with widths of less than 6 nm based upon the direction to less than 8 nm in Gallagher et al. 20190074186.
Claims 1-10 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shioki et al. 20170263444, in view of Fukugami et al. JP 2015-053433, Abe et al. JP 2012-049243 and Gallagher et al. 20190074186
Fukugami et al. JP 2015-053433 (machine translation attached)  teaches a substrate (1) coated with Cu to form the thermal conduction layers (6t,6b,6s) as in figure 4b, this was then provided with a Mo/Si reflective multilayer (2), a Ru protective/capping layer (3), a TaSi absorption layer (4) and a conductive backside film (5). A resist (7) was coated upon the TaSi film and processed to etch the absorber layer as in figure 4e. the resist (7) was then removed [0041-0045]. The thermally conductive layers can be C, Ag, Cu, Au, Al, Si, Ni, Fe, Pt, W, Cr, Ti, Ru, Ta, Mo and the carbon can be graphite or diamond [0032]. 
With respect to claim 16, it would have been obvious to modify the EUV mask of Shioki et al. 20170263444 by replacing the Ru conductive layer with Pt or other metals taught by Fukugami et al. JP 2015-053433 with a reasonable expectation of forming a useful EUV photomask based upon the equivalence of these as  oxides and oxynitrides of Ta taught at [0092,0133,0130] and to use known useful absorber patterns which include adjacent sub-resolution auxiliary features/openings to improve the resolution and depth of focus of the main patterns as taught by Abe et al. JP 2012-049243 and to form these auxiliary patterns with widths of less than 6 nm based upon the direction to less than 8 nm in Gallagher et al. 20190074186.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Negishi et al. JP 2013-074202 teaches EUV masks with absorber (23) filled in the trenches which is separate from the patterned absorber (14)

Ito JP 2010-206177 teaches with respect to figures 1 and 2, multiple conductive wires (21) to connect the frame and exposure regions of EUV masks. 
Barman et al. 20140268083 teaches a planarizing layer on the substrate which is made of silicon oxide. 
Tsai et al. 20110173578 teaches with respect to the figures 3A, 3B, 9A-E, and 13 printable patterns (202a) and sub-resolution assist features (SRAF)
Weiser et al. 20100027106 teaches an EUV optical element including a substrate (2), with an interlayer (6) of Al2O3, a reflective multilayer (4a,4b), a capping layer (5) [0032-0040]. 
Bristol et al. 20200033736 describes forming non-printable features which are smaller than the dimensional of the printable features [0036]. These may be openings (220) surrounding the printable openings (230) as in the mask of figure 2.  These may be rectangular openings (320) near the printable features (310) of figures 3A and 3B. This may also be a square ring (420) around the printable pattern (410) as shown in figures 4A and 4B. Pintable features for EUV scanners are 10 nm with the 4x reduction (40 nm features on the mask) [0035]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        July 9, 2021